DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed December 07, 2021.  Claims 1-18 are pending, in which claims 1-11 are non-elected, without traverse. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 12-17 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Chang (2020/0020785).
The recitation “a static random access memory (SRAM)” currently has not been given patentable weight because the recitation occurs in the preamble, where a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), 
Re-claim 12, Chang teaches (at Figs 17,25,1-17; para 11-44) a semiconductor device for used in “a static random access memory (SRAM)” comprises: a gate structure (e.g. 358 or 458 in Figs 17,13; paragraph 33) on a substrate 20; 5 an epitaxial layer (paragraph 18 for epitaxial layer 42, 342 or 442 for the source/drain regions; Figs 5A-5B, Figs 17,25,13,7; para 22) adjacent to the 
Re-claim 13, wherein top surfaces of the first contact plug 374 to 474 (Figs 17,25) and the second contact plug 372B to 472B are coplanar (as shown in Figs 17,25).  Re-claim 14, wherein top surfaces of the third contact plug (80 in Fig 17, para 42) and the fourth contact plug (other 80 in Figs 17,25; para 42) are coplanar, as shown in Fig 17.  Re-claim 15, further comprising a silicide 376 to 476 (Figs 17,25, para 40)  between the epitaxial layer (paragraph 18 for epitaxial layer 42, 342 to 442 for the source/drain regions; Figs 5A-5B, Figs 17,13,7; para 22) and the first contact plug 374 to 474.  Re-claims 16-17, wherein each of the first contact plug (374 to 474 in Fig 17, para 40) and the second contact plug (372B to 472B in Fig 17; para 40) comprises a first barrier layer (para 40 for a conformal metal layer such as titanium (Ti), Re-claim 17); a second barrier layer (para 40 for a metal nitride layer of titanium nitride (TiN), Re-claim 17) on the first barrier layer; and a metal layer (para 40 for a metal of tungsten, cobalt, or aluminum) on the second barrier layer.  
 

Claims 12-17 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Frohberg (2007/0099414).
The recitation “a static random access memory (SRAM)” currently has not been given patentable weight because the recitation occurs in the preamble, where a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), 
Re-claim 12, Frohberg teaches (at Figs 2h,1a-2g; paragraphs 39-52,20-38) a semiconductor device for used in “a static random access memory (SRAM)” comprising: a gate structure (211A in Fig 2a, para 40; 111A in Fig 1a, para 20-21) on a substrate (201 in Fig 2a, para 40-41; 101 in Fig 1a, para 20-24); an epitaxial layer (last 10 lines of paragraph 24 for epitaxial growth techniques for raised source and drain regions) for  adjacent to the gate structure; a first contact plug (207B/206 in Fig 2g-2h, para 50-51; 107B in Fig 1h)) on the epitaxial layer; a second contact plug (211/206 in Figs 2g-2h, para 50-51; 107A in Fig 1h)) on the gate structure, wherein a sidewall of the second contact plug 211/206 is aligned with a sidewall of the gate structure 211A (Fig 2h); a first interlayer dielectric (ILD) layer 204 (Figs 2h,2a para 40) around the first contact plug, the second contact plug, and the gate structure; a third contact plug (217B/217 in Fig 2h, para 51; 117B in Fig 1h) on the first contact plug; a fourth contact plug (217A/217 in Fig 2h, para 51; 11A in Fig 1h) on the second contact plug; and a second ILD layer 208 (Figs 2h,2g; para 50-51) around the third contact plug and the fourth contact plug.   
Re-claim 13, wherein top surfaces of the first contact plug (207B/206 in Fig 2g-2h; 107B in Fig 1h) and the second contact plug (211/206 in Figs 2g-2h; 107B in Fig 1h) are coplanar (Figs 2h,1h).   Re-claim 14, wherein top surfaces of the third contact plug and the fourth contact plug are coplanar (as shown in Figs 2h,1h). Re-claim 15, further comprising a silicide (paragraphs 41-43 for silicide at contact region 212 in Figs 2a,2h, and contact region 112 in Figs 1a,1h) between the epitaxial layer and the first contact plug.  Re-claim 16, wherein each of the first contact plug and the second contact plug comprises: a first barrier layer (e.g. titanium; para 49,48,32 for first barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e); a second barrier layer (e.g. titanium nitride, para 49,48,32 for second barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e) on the first barrier layer; and a metal layer (207/211 in Figs 2f-2h;  e.g. tungsten at para 49,32; 107 in Figs 1h,1f) on the second barrier layer.  Re-claim 17, wherein the first barrier layer comprises titanium (Ti) (e.g. titanium; para 49,48,32 for first barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e) and the second barrier layer comprises titanium nitride (TiN) (e.g. titanium nitride, para 49,48,32 for second barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claim 18, and claims 12-17 also, are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2020/0020785) taken with Hindman (5,317,187) and Yu (2019/0279992).
   Chang teaches (at Figs 17,1-17; para 11-44) the semiconductor device for used in the static random access memory (SRAM), as applied above to claims 12-15, and fully repeated herein; wherein, Re-claims 16-18, wherein each of the first contact plug (374 to 474 in Figs 17,25; para 40-42) and the second contact plug (372B to 472B in Figs 17,25; para 40-42) comprises a first barrier layer (para 40 for a conformal metal layer such as titanium (Ti), Re-claim 17); a second barrier layer (para 40 for a metal nitride layer of titanium nitride (TiN), Re-claim 17) on the first barrier layer; and a metal layer (para 40 for a metal of tungsten, cobalt, or aluminum) on the second barrier layer; and Re-claim 18, wherein Chang already teaches where the second barrier layer comprising titanium nitride (TiN) (paragraph 40 for a metal nitride layer of titanium nitride; Figs 17,25). 
 	Re-claim 18, as described above, Chang already teaches the second barrier layer comprising titanium nitride, but lacks disclosing wherein a bottom portion of the second barrier layer comprises a titanium rich portion and a top portion of the second barrier layer comprises a nitrogen rich portion.
However, Hindman teaches (at Figs 2-4) the contact plug comprising the first barrier layer 49 of titanium (Ti); a second barrier layer 54 of titanium nitride on the first barrier layer 49 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device for the static random access memory (SRAM) comprising the second barrier layer of titanium nitride of Chang by employing the second barrier layer of titanium nitride, where the bottom portion of the second barrier layer comprises a titanium rich portion and a top portion of the second barrier layer comprises a nitrogen rich portion by using the same chamber, as taught by Hindman.  This is because of the desirability to form the first and second barrier layers in the same chamber so as to improve production cost, wherein the second barrier layer of titanium nitride comprising layers gradually going from 100% titanium (titanium-rich portion) to 100% titanium nitride (nitrogen-rich portion), wherein the second barrier layer of titanium nitride has a high electromigration resistance, thereby improving the reliability of the semiconductor device.

** Re-further claims 12-18: as described previously, Chang teaches (at Figs 17,1-17; para 11-44) the semiconductor device, but does not mention “a static random access memory (SRAM)” in the preamble, wherein the preamble has not been given patentable weight because the recitation occurs in the preamble  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
However, Yu (2019/0279992) is cited for teaching (at paragraphs 3,10-11; Fig 15 at para 12-38) for employing the semiconductor device to provide the static random access memory (SRAM).
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Chang by employing the semiconductor device to form the static random access memory (SRAM), as taught by Yu.  This is because of the desirability to provide a memory device.
 

Claim 18, and claims 12-17 also, are rejected under 35 U.S.C. 103 as being unpatentable over Frohberg (2007/0099414)  taken with Hindman (5,317,187) and Yu (2019/0279992).
   Frohberg teaches (at Figs 2h,1a-2g; paragraphs 39-52,20-38)  the semiconductor device for used in the static random access memory (SRAM), as applied above to claims 12-15, and fully repeated herein; wherein, Re-claims 16-18, wherein each of the first contact plug   and the second contact plug   comprises a first barrier layer (e.g. titanium at para 49,48,32 for first barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e); a second barrier layer (e.g. titanium nitride, para 49,48,32 for second barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e) on the first barrier layer; and a metal layer (207/211 in Figs 2f-2h;  e.g. tungsten at para 49,32; 107 in Figs 1h,1f)  on the second barrier layer; and Re-claim 18, wherein Frohberg also teaches where the second barrier layer comprising titanium nitride (TiN) (e.g. titanium nitride, para 49,48,32 for second barrier of barrier layer 106 in Figs 1h,1e, or 206 in Figs 2h,2e). 
 	Re-claim 18, as described above, Frohberg already teaches the second barrier layer comprising titanium nitride, but lacks disclosing wherein a bottom portion of the second barrier layer comprises a titanium rich portion and a top portion of the second barrier layer comprises a nitrogen rich portion.
However, Hindman teaches (at Figs 2-4) the contact plug comprising the first barrier layer 49 of titanium (Ti); a second barrier layer 54 of titanium nitride on the first barrier layer 49 (Fig 3, col 3, lines 60-67 to col 4, line 20); and the metal layer 56 on the second barrier layer 54; wherein the wherein a bottom portion of the second barrier layer 54 comprises a titanium rich portion and a top portion of the second barrier layer 54 comprises a nitrogen rich portion due to the nitrogen gas introduced into the same chamber will gradually go from 100% titanium to 100% titanium nitride.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device for used in the static random access memory (SRAM) comprising the second barrier layer of titanium nitride of Frohberg by employing the second barrier layer of titanium nitride, where the bottom portion of the second barrier layer comprises a titanium rich portion and a top portion of the second barrier layer comprises a nitrogen rich portion by using the same chamber, as taught by Hindman.  This is because of the desirability to form the first and second barrier layers 

** Re-further claims 12-18: as described previously, Frohberg teaches (at Figs 2h,1a-2g; paragraphs 39-52,20-38) the semiconductor device, but does not mention “a static random access memory (SRAM)” in the preamble, wherein the preamble has not been given patentable weight because the recitation occurs in the preamble  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
However, Yu (2019/0279992) is cited for teaching (at paragraphs 3,10-11; Fig 15 at para 12-38) for employing the semiconductor device to provide the static random access memory (SRAM).
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Frohberg by employing the semiconductor device to form the static random access memory (SRAM), as taught by Yu.  This is because of the desirability to provide a memory device.


Response to Amendment  
Applicant's Amendment filed December 07, 2021 and remarks thereof with respect to claims   have been considered but are moot in view of the new ground(s) of rejection.

Regarding Chang (2020/0020785):  Applicant mainly remarked (at 12/07/2021 remarks page 6-7) that
…Chang however fails to disclose that a sidewall of the second contact plug is aligned with a sidewall of the gate structure…

at the FETs 381 or 481 of Chang, wherein a sidewall of the second contact plug 372B or 472B is aligned with a sidewall of the gate structure 358 or 458, respectively.

    PNG
    media_image1.png
    519
    707
    media_image1.png
    Greyscale

Claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822